The plaintiffs are husband and wife and brought this action against the administrator of W.L. Mitchell, alleging that in August, 1920, the said W.L. Mitchell, deceased, requested plaintiffs to leave their home at Goldsboro, North Carolina, and move to his farm in Hertford County, cultivate, clear and improve said farm and take care of said intestate, with the understanding that the said intestate would make a will, leaving his property to plaintiffs at his death. Plaintiffs further allege that, relying upon said promise, they moved to the home of the defendant's intestate, cultivated the farm, erected permanent improvements thereon, and cared for said intestate until his death. It was further alleged that no will was made and consequently plaintiffs have not been compensated for services rendered.
The administrator filed an answer denying the material allegations of the complaint and further alleging that the deceased, W.L. Mitchell, paid the plaintiffs for his board, and that they were merely tenants on the farm.
The verdict of the jury established a contract between the plaintiffs and the deceased Mitchell, as alleged in the complaint, and awarded $500 to the male plaintiff for services and $2,000 to the feme plaintiff.
From judgment upon the verdict the defendant appealed.
The defendant "opened the door" with respect to the evidence relating to personal transactions with the deceased. Consequently the exceptions upon this phase of the case cannot be sustained. Sumner v. Candler, 92 N.C. 634;Pope v. Pope, 176 N.C. 283; Walston v. Coppersmith, 197 N.C. 407.
The defendant also excepted to certain conversations that third parties had with the deceased to the effect that he wanted the feme plaintiff to have his property. The record does not disclose that any of these witnesses had a pecuniary interest in the result of the action. "Exclusion does not apply when witness has no interest in the result of the action." R. R. v.Hegwood, 198 N.C. 309; Conley v. Cabe, 198 N.C. 298.
Exceptions were also taken to certain testimony relating to the value of the land. This evidence was competent upon the question of the value of services rendered by the plaintiffs to defendant's intestate.
Indeed, a careful examination of all the exceptions does not disclose reversible error, and the judgment is affirmed.
No error. *Page 654